Case 1:20-cv-00039-CB Document 1-2 Filed 02/14/20 Page 1 of 6




 EXHIBIT A
From:          Case Holly
                    1:20-cv-00039-CB             Document 1-2 Filed 02/14/20 Page 2 of 6
                          Moyer <holly.moyer@franklin-insurance.com>
Sent time:           08/15/2019 04:08:26 PM
To:                  Claims (claims@tuscano.com) <claims@tuscano.com>
Subject:             Polk Borough Police Department Pol# VUMA0062275
Attachments:         WRIT OF SUMMONS 2.pdf       image001.png   image002.jpg   image003.jpg


Please find the attached Writ of Summons. Please put the carrier on notice

Thank you!
  Holly Moyer
  Licensed Insurance Agent
  Franklin & Titusville Insurance Agencies
  P: 814-432-4523 F: 814-432-5608
  Our Website     Facebook
Auto, Home, Life, Health, Business, Annuities, and Notary!

[cid:image001.png@01D55383.AAFD5D10]                 [cid:image002.jpg@01D55383.AAFD5D10]     [titusville new
logo for email]
             'EMPLOYEE OWNED'
                                Case 1:20-cv-00039-CB Document 1-2 Filed 02/14/20 Page 3 of 6
WRIT OF SUMMONS 2.pdf




                           IN THE COURT OF COMMON PLEAS OF VENANGO COUNTY, PENNSYLVANIA
                                                   CIVIL DIVISION

                        STEVEN G. EAKIN,                           )
                             Plaintiff,                            )
                                                                   )
                                vs.                                )       Civil No. ‘?/^<2019
                                                                   )
                        BOROUGH OF POLK; TOWNSHIP OF               )
                        FRENCHCREEK; EDWARD SHARP, JR.; and        )
                        ALAN K. HELLER,                            )                                      f'O
                                                                                                          C=3

                             Defendants.                           )                                            'T;

                                                                                                         S
                                                                                                          I
                                                          WRIT OF SUMMONS                                CO



                                                                                                         CD
                        TO:     Borough of Polk                                                         cn
                                                                                                        UD
                                196 Church Street
                                Polk, PA 16342

                             YOU ARE HEREBY NOTIFIED THAT ON AUGUST ^ , 2019, STEVEN G.
                        EAKIN, HAS COMMENCED AN ACTION AGAINST THE BOROUGH OF POLK, ONE OF
                        THE ABOVE-NAMED DEFENDANTS.




                        Date:    tjljil                                Paula M. Palmer, Prothonotary




                                                    - V
                                                                                         Venango County, S.S.
                                      0Z 1! v 8“ SHY mi
                                            V-/                                        perked from the Record
                                                                                       w- be a full and true copy

                                        Od!A!d03U
                                                                                              AUG_d 8 2010-


                                                                                       FROTHONOTARY/CL£RK of courts
                             Case 1:20-cv-00039-CB Document 1-2 Filed 02/14/20 Page 4 of 6
image001.png



                        fj



                    V



               Jjfjr
               ji
               rar            Case 1:20-cv-00039-CB Document 1-2 Filed 02/14/20 Page 5 of 6
image002.jpg



               I Franklin Insurance

               I Wim
                        Case 1:20-cv-00039-CB Document 1-2 Filed 02/14/20 Page 6 of 6
               Titusville Insurance
image003.jpg



                                            i

                     Rgency                 -■
